     Case 2:16-cv-01067-MCE-KJN Document 83 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH ALAN SIERRA,                               No. 2: 16-cv-1067 MCE KJN P
12                         Plaintiff,
13            v.                                         ORDER
14    DIRECTOR OF DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                         Defendants.
17

18           Plaintiff is proceeding pro se with a civil rights action pursuant to 42 U.S.C. § 1983. For

19   the reasons stated herein, plaintiff is ordered to pay the filing fee within twenty-one days of the

20   date of this order.

21           On May 5, 2017, the court denied plaintiff’s application to proceed in forma pauperis, and

22   ordered plaintiff to pay the filing fee within thirty days. (ECF No. 64.) Plaintiff appealed the

23   May 5, 2017 order to the Ninth Circuit Court of Appeals. (ECF No. 65.) On April 4, 2018, the

24   Ninth Circuit dismissed plaintiff’s appeal for failure to prosecute. (ECF No. 76.)

25           On April 11, 2018, the undersigned ordered plaintiff to pay the filing fee within thirty

26   days. (ECF No. 77.) Thirty days passed and plaintiff did not pay the filing fee. Accordingly, on

27   May 17, 2018, the undersigned recommended that this action be dismissed. (ECF No. 78.)

28           On April 17, 2018, the Ninth Circuit vacated its April 4, 2018 order and reopened
                                                        1
     Case 2:16-cv-01067-MCE-KJN Document 83 Filed 03/29/21 Page 2 of 2


 1   plaintiff’s appeal of the May 5, 2017 order. (ECF No. 80.) This order was docketed in this court
 2   on June 20, 2018. (Id.) On July 25, 2018, the undersigned vacated the May 17, 2018 findings
 3   and recommendations. (ECF No. 81.)
 4             On March 5, 2021, the Ninth Circuit dismissed plaintiff’s appeal of the May 5, 2017 order
 5   for failure to prosecute. (ECF No. 82.) Good cause appearing, the undersigned grants plaintiff a
 6   final opportunity to pay the $400 filing fee. Failure to pay the filing fee will result in a
 7   recommendation of this action. The undersigned also directs the Clerk of the Court to serve this
 8   order on plaintiff’s address reflected in the Ninth Circuit’s March 5, 2021 order.
 9             Accordingly, IT IS HEREBY ORDERED that:
10             1.    Plaintiff is granted twenty-one days from the date of this order to pay the $400 filing
11                   fee; failure to pay the filing fee within that time will result in a recommendation of
12                   dismissal of this action;
13             2. The Clerk of the Court is directed to serve this order on plaintiff’s address of record
14                   and at the following address: 2300 Griffith Avenue, Los Angeles, California, 90011-
15                   1602.
16   Dated: March 29, 2021
17

18

19
     Sierra1067.ord.kc
20

21

22

23

24

25

26

27

28
                                                            2
